Case 3:21-cv-00080-RJD Document 21 Filed 04/27/21 Page 1 of 4 Page ID #62




                    IN THE UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF ILLINOIS

 TIMOTHY WEST,                             )
                                           )
       Plaintiff,                          )
                                           )
 vs.                                       )           No. 3:21-cv-0080-RJD
                                           )
 THE VILLAGE OF WASHINGTON                 )
 PARK, an Illinois home rule municipality, )
 RICKIE THOMAS, MARY McKINNEY, )
 JULIETTE GOSA, JAMES MADKINS,             )
 FERRIS E. WILLIAMS, DEBBIE ANN            )
 MOORE, and CLYDE JAKCSON,                 )
                                           )
       Defendants.                         )

                               MOTION TO WITHDRAW

        Now comes Sprague and Urban and respectfully requests the Court to grant leave

 to withdraw as attorneys for Defendants, The Village of Washington Park, an Illinois

 home rule municipality, Rickie Thomas, Mary McKinney, Juliette Gosa, James Madkins,

 Ferris E. Williams, Debbie Ann Moore, and Clyde Jackson, and in support thereof states

 that a new administration has been elected to the Village of Washington Park, Illinois.

        This Motion is being filed pursuant to local court rules. Defendants are hereby

 notified that they have the opportunity to be present on the hearing date for this Motion

 and they are further notified that to ensure notice of any action in this cause, they should

 retain other counsel herein or file with the Clerk of the Court, within twenty-one (21)

 days of the entry of the Order of Withdrawal, notice as to his address at which future

 notices or service of papers may be had upon them.

        WHEREFORE, Sprague and Urban moves that they be allowed to withdraw as

 attorneys of record in the above captioned cause.
Case 3:21-cv-00080-RJD Document 21 Filed 04/27/21 Page 2 of 4 Page ID #63




                              BY:   /s/ Blake G. Meinders
                                    Blake G. Meinders #6297175
                                    26 East Washington Street
                                    Belleville, IL 62220
                                    Tel: (618) 233-8383
                                    Fax: (618) 233-5374
                                    bmeinders@spragueurban.com
Case 3:21-cv-00080-RJD Document 21 Filed 04/27/21 Page 3 of 4 Page ID #64




                     IN THE UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF ILLINOIS

 TIMOTHY WEST,                             )
                                           )
       Plaintiff,                          )
                                           )
 vs.                                       )           No. 3:21-cv-0080-RJD
                                           )
 THE VILLAGE OF WASHINGTON                 )
 PARK, an Illinois home rule municipality, )
 RICKIE THOMAS, MARY McKINNEY, )
 JULIETTE GOSA, JAMES MADKINS,             )
 FERRIS E. WILLIAMS, DEBBIE ANN            )
 MOORE, and CLYDE JAKCSON,                 )
                                           )
       Defendants.                         )

                              CERTIFICATE OF SERVICE

        I hereby certify that on the 27th day of April, 2021, I electronically filed Motion to

 Withdraw with the Clerk of the Court using the CM/ECF system which will send

 notification of such filing to the following:

        Village of Washington Park               Village of Washington Park
        Attn: Mayor Rickie Thomas                Attn: Ferris E. Williams
        5218 North Park Drive                    5218 North Park Drive
        Washington Park, IL 62204                Washington Park, IL 62204

        Village of Washington Park               Village of Washington Park
        Attn: Mary McKinney                      Attn: Debbie Ann Moore
        5218 North Park Drive                    5218 North Park Drive
        Washington Park, IL 62204                Washington Park, IL 62204

        Village of Washington Park               Village of Washington Park
        Attn: Juliette Gosa                      Attn: Clyde Jackson
        5218 North Park Drive                    5218 North Park Drive
        Washington Park, IL 62204                Washington Park, IL 62204

        Village of Washington Park               Mr. Lloyd Cueto
        Attn: James Madkins                      Attorney at Law
        5218 North Park Drive                    7110 West Main Street
        Washington Park, IL 62204                Belleville, IL 62223
Case 3:21-cv-00080-RJD Document 21 Filed 04/27/21 Page 4 of 4 Page ID #65




                              BY:   /s/ Blake G. Meinders
                                     Blake G. Meinders #6297175
                                     26 East Washington Street
                                     Belleville, IL 62220
                                     Tel: (618) 233-8383
                                     Fax: (618) 233-5374
                                     bmeinders@spragueurban.com
